Citation Nr: 0021363	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1943 to April 1946.

In November 1998, the veteran filed a claim at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, for a compensable rating for his service-
connected sinusitis.  The RO denied his claim in December 
1998, and he appealed the RO's decision to the Board of 
Veterans' Appeals (Board).

Although the RO also denied service connection for residuals 
of a cold weather injury, the veteran indicated in his March 
1999 notice of disagreement (NOD) that "all the cold weather 
stuff got into [his] claim by accident," and that he 
never intended to file a claim for this.  Therefore, the only 
issue currently before the Board is whether he is entitled to 
a higher rating for his sinusitis.  See 38 C.F.R. § 20.200 
(1999).


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
sinusitis is essentially clinically asymptomatic.


CONCLUSION OF LAW

The criteria for a rating higher than 0 percent for the 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Codes 6512 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the entire medical history and circumstances.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Nevertheless, when the veteran is requesting a 
higher rating for an already established service-connected 
disability (as opposed to a disability that has just been 
recognized as service connected), the current level of 
impairment due to the disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); cf. Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Effective October 7, 1996, VA revised the rating criteria 
used for determining the severity of diseases of the nose and 
throat-including sinusitis.  See 61 Fed. Reg. 46720 (Sept. 
5, 1996).  However, since the revisions took effect about 2 
years prior to the veteran filing his current claim on 
November 17, 1998, for a higher rating for his sinusitis, the 
Board only has to evaluate the severity of the condition 
under the revised criteria because the changes did not occur 
during the pendency of this claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Chronic frontal sinusitis is rated under 38 C.F.R. § 4.97, 
Code 6512 (1999).  Under that code, a noncompensable rating 
is assigned when the sinusitis is detected by X-ray only.  A 
10 percent rating is warranted if the veteran experiences one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Also, a note following this regulation 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

The veteran alleges that he experiences most, if not all, of 
the symptoms required for a compensable rating-specifically, 
daily headaches and nasal pain, and heavy crusting and a 
purulent discharge every morning, causing weekly 
incapacitation.  He also alleges that he experiences 
difficulty sleeping and dizziness, and that he has had to 
have his sinuses "washed out" (drained) several times.  
However, his subjective complaints are not substantiated by 
the objective clinical findings, even those noted during the 
more recent occasions that he has been examined by VA for 
compensation purposes.

The veteran was most recently examined by VA for compensation 
purposes in December 1998, and the physician who conducted 
that evaluation indicated that there were "minimal, if 
any," objective clinical findings.  Namely, there were no 
signs of an external deformity of the nose or sinuses, and 
the vestibules were normal, as were the septum, turbinates, 
mucosa, and nasopharynx.  Also, the metea were clean and 
clear.  There were no signs of pus or polyps, and the 
examiner indicated that the veteran had "good" nasal 
airways.  Furthermore, X-rays of his sinuses were equally 
unremarkable.  Additionally, he has not submitted or 
indicated the possible existence of any additional medical 
evidence that might suggest that his sinusitis is more severe 
than was reported during that VA examination.  Moreover, the 
earlier dated medical evidence of record contains similar 
findings that likewise do not support a higher rating.  When, 
as here, the veteran does not satisfy the requirements for a 
compensable rating for his disability, it must be rated at 
the noncompensable level.  See 38 C.F.R. § 4.31.

Although the veteran insists that he experiences most, if not 
all, of the symptoms required for a compensable rating, it 
must be kept in mind that, according to the definition 
provided by the applicable rating criteria, 
an "incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician, aside from 
the fact that the episodes must occur with sufficient 
frequency and duration to warrant a compensable rating.  
There is no indication of such severity in the record on 
appeal.  Even if the Board were to assume, as he alleges, 
that he has occurrences of sinusitis that are "non-
incapacitating," manifested by such symptoms as headaches, 
pain, and purulent discharge or crusting, there is no 
objective clinical indication that he experiences these 
symptoms with sufficient frequency or duration to warrant a 
compensable rating.  Indeed, the examiner has diagnosed a 
"[h]istory" of sinusitis, an indication that he does not 
experience it currently.

Since the current severity of the veteran's sinusitis is most 
commensurate with a 0 percent rating, this is the rating that 
must be assigned.  See 38 C.F.R. § 4.7.  Also, since the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The above determination is based on application of the 
pertinent provisions of the rating schedule.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the severity of 
the veteran's sinusitis, as there is no indication that it 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for an increased rating for sinusitis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

